LMIS – LEGG MASON FUNDS ANTI-MONEY LAUNDERING DELEGATION AGREEMENT Form of Attachment A Investment Company Fund Legg Mason Tax-Free Income Fund Legg Mason Investment Counsel Maryland Tax-Free Income Trust Legg Mason Capital Management Value Trust, Inc. Legg Mason Capital Management Value Trust Legg Mason Capital Management Special Investment Trust, Inc. Legg Mason Capital Management Special Investment Trust Legg Mason Capital Management Growth Trust, Inc. Legg Mason Capital Management Growth Trust Legg Mason Global Trust, Inc. Legg Mason Batterymarch International Equity Trust Legg Mason Batterymarch Emerging Markets Trust Legg Mason Investors Trust, Inc. Legg Mason Capital Management American Leading Companies Trust Legg Mason Investment Trust, Inc. Legg Mason Capital Management Opportunity Trust Legg Mason Charles Street Trust, Inc. Legg Mason Batterymarch U.S. Small-Cap Equity Portfolio Legg Mason Global Opportunities Bond Fund Legg Mason Global Asset Management Trust Legg Mason Manager Select Large Cap Value Fund Legg Mason Manager Select Large Cap Growth Fund Legg Mason International Opportunities Bond Fund Legg Mason Strategic Real Return Fund Legg Mason Capital Management Research Fund Dated as of , 2010
